Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claim Objections
Claim 28 and 43 is objected to because of the following informalities:  there is a period following “cottage cheese” which ends the claim and appears to be in error. The period should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41 and 46 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention 
 The term “effective” in claim 41 is a relative term which renders the claim indefinite. The term “effective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, it is not clear as to how much viscosity change constitutes an “effective” amount. It is construed that any amount of starch is “effective” to change the viscosity of a mixture, even if the viscosity change is miniscule. 
Regarding Claim 46, the term “cooled heat-treated egg mixture” lack sufficient antecedent basis because Claim 38 recites “baking the liquid egg mixture in the formed tray to provide a baked egg product; cooling the baked egg product” (emphasis added). Therefore, the “cooled heat-treated” should be associated with the “baked egg product” instead of the “egg mixture”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 32, 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spyrou (Costco Has Their Own Version of Egg Bites, And They’re Super Cheap) in view of Huffman et al. (US 2019/0248550).
Regarding Claim 23, Spyrou discloses a microwavable packaged ready-to-heat food product (“they only take 60 seconds to heat up in a microwave…”, page 2 last paragraph) comprising: 
a formed tray having at least one cavity (where egg bites are placed) with an upper peripheral flange (see package in image, page 3), a first sidewall, and a first base, wherein the first base is disposed a distance below the upper peripheral flange (package in image of page 3); a baked egg-based product disposed within the at least one cavity (Egg bites); and a flexible film sealed to the upper peripheral flange (cover, image of page 3). 
Spyrou is silent to wherein the formed tray is a fully or partially crystallized polyethylene terephthalate tray. Huffman is relied on to teach suitable materials for oven safe containers (see abstract) that is commercially distributed (paragraph 38), where the material of the container is crystallized polyethylene terephthalate (paragraph 35). Since Spyrou is directed to ready to eat microwavable food products, it would have been obvious to one of ordinary skill in the art to modify the material of the container to crystallized polyethylene terephthalate to provide an oven safe food package for commercial distribution. 
Regarding Claim 32, Spyrou further teaches wherein the egg-based product further comprises a meat (bacon, see package). 
Regarding Claim 36, Spyrou further teaches wherein the egg-based product is in the form of a quiche (see image on page 1).
Regarding Claim 37, Spyrou further teaches wherein at least a portion of a top surface of the egg-based product has a toasted, browned appearance (see image on page 1 the color image on the website shows that the darker spots are browned).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 23, further in view of Tolnick et al. (US 2018/0132512). 
Regarding Claim 24, while Spyrou discloses a package with a flexible film that seals an upper flange of a package (see image on page 3), he is silent to hermetically sealing the film. However, since it is a commercially distributed product, it would have been obvious to apply a hermetic seal to ensure shelf-stability. In any case, Tolnick is relied on to teach hermetically sealing food packages, especially with compositions comprising egg (see abstract). Tolnick further teaches depositing the egg mixture into containers hermetically sealed (paragraph 82) to prevent contamination and permit shelf-stability. 
Therefore, since Tolnick is also directed to egg sealed in a container for commercial distribution (“commercial marking”, paragraph 83), it would have been obvious to one of ordinary skill in the art to hermetically seal the lid to the upper flange for the purpose of preventing contamination and permit shelf-stability. 

Claims 25 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 23, further in view of Dawes (US 2005/0031814). 
Regarding Claim 25, the combination is silent to wherein the flexible film is a multilayer film comprising polyvinyl alcohol (PVOH). Dawes is relied on to show materials for food packaging suitable for use in microwaves and ovens (paragraph 18). Dawes uses a multilayer film that is used as a lidding film for ovenable containers (paragraph 17), wherein the lidding film comprises PVOH (see paragraph 84) which functions as a gas barrier layer. Therefore, since Spyrou is also directed to a microwavable packaged food product with a flexible film sealed to a container, it would have been obvious to one of ordinary skill in the art to use multilayer films comprising PVOH for the purpose of providing a gas barrier layer. 
Regarding Claim 33, Spyrou does not show the underside of the container and is therefore silent to a package that has a sloped sidewall that extends inwardly from the upper flange to the first base. In any case, Dawes is further relied on to teach tray packages having upper peripheral flanges with a lidding film sealed thereon (see Fig. 6), wherein the sidewall is sloped inwardly from the flange to the base. Therefore, it would have been obvious to one of ordinary skill in the art to modify the package shape based on design choice. Also, since Spyrou is directed to a microwavable product, it would have been obvious to use known food packages suitable for oven and microwave use. 


Claim 26, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 23, further in view of Chambers (Pressure Cooker Starbucks Copycat Sous Vide Egg Bites). 
Regarding Claim 26
Since both Chambers and Spyrou are both directed to sous vide egg bites, it would have been obvious to one of ordinary skill in the art to combine ingredients used to make similar product based on the desired taste and texture.  
Regarding Claim 29, Spyrou further teaches comprising cheddar (Page 2, second paragraph). It would have been obvious to one of ordinary skill in the art to select any variety of cheddar based on taste preference. 
Regarding Claim 30, since Spyrou is directed to an egg product, it is construed that Spyrou further teaches comprising at least one of whole egg, egg white, and/or egg yolk. 


Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 26, further in view of Leah (Sous Vide Egg Bites – Copycat Starbucks Recipe). 
Regarding Claim 27-28, while comprising cheese (uncured cheese), Spyrou is silent to wherein the egg product comprises a “soft” cheese. Leah is relied on to teach other recipes for sous vide egg bites, wherein Leah’s product comprises cottage cheese (see page 4 of Leah), which is construed as a soft cheese. 
Therefore, since Leah is also directed to a sous vide egg bite product, it would have been obvious to one of ordinary skill in the art to modify the cheese to cottage cheese based on preference. 

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable the combination as applied to Claim 26, further in view of Mathews et al. (US 2014/0272038).  
Regarding Claim 31
Therefore, since both the combination is directed to a packaged cooked egg product, it would have been obvious to one of ordinary skill in the art to treat the egg with citric acid for the purpose of preserving the product and extending its shelf-life. 

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 23, further in view of Tanja (US D530626).
Regarding Claim 34, Spyrou discloses a product having two servings of egg product, but is silent to wherein the formed tray has a second cavity adjacent the first cavity and a rigid bridge extends between the first and second cavities. Tanja discloses food packages having a tray and a lid sealed to the upper flange of the tray (see Fig. 1-2, and 7), having two cavities with a rigid bridge extending between the first and second cavity. Therefore, since both Spyrou and Tanja are directed to food packages having an enclosed space for two items, it would have been obvious to one of ordinary skill in the art to modify the container to have a second cavity and a bridge therebetween based on design choice. 

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 23, further in view of Leah (Sous Vide Egg Bites – Copycat Starbucks Recipe). 
Regarding Claim 35, Spyrou is silent to wherein one or more of the first base and first sidewall have an oil coating deposited thereon. Leah is further relied on to teach a process of making sous vide egg bite within a cavity, wherein the cavity has cooking spray applied (see instructions, step 3, page 8) prior to pouring the egg mixture to the cavity. One of ordinary skill in the art would have recognize this to be a releasing agent to help the egg bite release from the cavity. Therefore, in view of Leah, it would have been obvious to one of ordinary skill in the art to apply a layer of cooking spray to the cavity prior to adding the liquid egg mixture to facilitate the release of the cooked egg bites. 

Claims 38, 39, 42-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leah (Sous Vide Egg Bites – Copycat Starbucks Recipe) in view of Chambers (Pressure Cooker Starbucks Copycat Sous Vide Egg Bites), Spyrou (Costco Has Their Own Version of Egg Bites, And They’re Super Cheap), and Timmons et al. (US 4,889,741). 
Regarding Claim 38, the claim is directed to product-by-process limitations. Product-by-process claims are not limited to the manipulations of the recited steps, only the recited structure implied by the steps. (see MPEP 2113). 
Leah discloses a product made by the method comprising: preparing a liquid egg mixture comprising: liquid egg (4 eggs); and a fat source (cottage cheese) (see ingredients and step 1, page 8); dispensing the liquid egg mixture into at least one cavity of a formed tray (step 4); baking the liquid egg mixture in the formed tray to provide a baked egg product (step 7); cooling the baked egg product (step 8).  
 While Leah is directed to an egg product that is microwavable (reheat for 30 seconds on high, step 8, page 8), Leah is silent to enclosing the baked egg product in the at least one cavity with a flexible film to provide a microwavable packaged ready-to-heat egg product. 
Spyrou is relied on to teach similar egg products packaged within trays having at least one cavity with a base disposed a distance below an upper peripheral flange (see Image on page 3 where the “Egg Bites” are placed in a cavity with a flange), and a flexible film sealed to the upper peripheral flange applied by heat and pressure. Timmons is also relied on to provide a showing of depositing raw egg material into a tray comprising cavities, cooking the raw egg material, and then sealing the egg within the tray it was cooked in (see Fig. 1, and Col. 2, Ln. 44-61).
Therefore, in view of the teachings of Spyrou and Timmons, it would have been obvious to one of ordinary skill in the art to modify the package of Leah so that the egg mixture can be heated, packaged and sealed within the same tray that has a peripheral flange so that it is capable of being cooked within and sealed for commercial purposes. 
Leah is also silent to comprising starch within the egg mixture.  Chambers is further relied on to also teach a “sous vide egg bite” product further comprising starch (tapioca flour, see ingredient list, page 1). Since both Chambers, Leah, and Spyrou are all directed to sous vide egg bites, it would have been obvious to one of ordinary skill in the art to combine ingredients used to make similar product based on the desired taste and texture.  
Regarding Claim 39, Leah further teaches applying a coating of oil to the at least one cavity of the formed tray prior to dispensing the liquid egg mixture into the at least one cavity (“spray four 1 cup glass bowls with cooking spray”, step 3, page 8).
Regarding Claim 42 and 43, Leah further teaches wherein the fat source comprises soft cheese (cottage cheese, see ingredients, page 8). 
Regarding Claim 44, while Leah discloses Monterey jack, Leah is silent to the particular cheese recited in Claim 44. Spyrou is further relied on to teach adding cheddar to similar egg products (page 2, second paragraph). Therefore, it would have been obvious to one of ordinary skill in the art to combine or substitute ingredients used for similar products based on taste preference. Also, it would have been obvious to one of ordinary skill in the art to select any variety of cheddar based on taste preference.
Regarding Claim 45, Leah further teaches wherein the liquid egg comprises whole egg (4 eggs, see ingredients, page 8). 

Claims 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable the combination as applied to Claim 38, with evidence by TraditionalOven (Tapioca flour conversion) and Mimi (Conversion Charts, Indulge with Mimi). 
Regarding Claim 40, Chambers was relied on to further comprise starch in the liquid egg mixture, wherein Chambers adds two teaspoons of tapioca flour, which equates to 5.08 grams (see evidentiary reference TraditionalOven). Chambers also uses 6 egg whites which is approximately 180 grams (see evidentiary reference Mimi), therefore teaching a starch composition of 2.8% by weight of the liquid egg mixture. 
Regarding Claim 41, since Chamber adds tapioca flour at 2.8% by weight of the liquid egg mixture, it is construed the tapioca flour would increase the viscosity of the egg mixture at least partially.   


Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 38, further in view of Tolnick et al. (US 2018/0132512) and Gildersleeve et al. (US 2020/0196646). 
Regarding Claim 46, Spyrou is relied on to show a product with sealed flexible film (see package page 3). The combination is silent to hermetically sealing the cooled heat-treated egg mixture in the formed tray under vacuum with a nitrogen atmosphere using heat and pressure to form the seal. 
Gildersleeve is further relied on to teach egg products being packaged after a cooking process (see abstract) in vacuum sealed packages. Gildersleeve also discloses gas flushing the package with nitrogen or nitrogen and carbon dioxide mixture (paragraph 39), thus providing a “modified atmosphere packaging”.  
Tolnick is relied on to teach hermetically sealing food packages, especially with compositions comprising egg (see abstract) using heat and pressure (see figure 3b which shows heat sealing a film onto an upper flange). Tolnick further teaches depositing the egg mixture into containers hermetically sealed (paragraph 82) to prevent contamination and permit shelf-stability. 
Therefore, since Spyrou is directed to a sealed package, it would have been obvious to one of ordinary skill in the art to provide vacuum sealing using a heat seal to form a modified atmosphere package to further extend the shelf-life of the product. 

Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 38, further in view of Dawes (US 2005/0031814). 
Regarding Claim 47, the combination is silent to wherein the flexible film is a multilayer film comprising polyvinyl alcohol (PVOH). Dawes is relied on to show materials for food packaging suitable for use in microwaves and ovens (paragraph 18). Dawes uses a multilayer film that is used as a lidding film for ovenable containers (paragraph 17), wherein the lidding film comprises PVOH (see paragraph 84) which functions as a gas barrier layer. Therefore, since the combination is also directed to a microwavable packaged food product with a flexible film sealed to a container (see Spyrou), it would have been obvious to one of ordinary skill in the art to use multilayer films comprising PVOH for the purpose of providing a gas barrier layer. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792